                                               May 4, 2021




  15:33, Apr 20, 2021




Case 3:21-mj-00236-MMS Document 3 Filed 04/22/21 Page 1 of 2
6XE
 XEVF
    VFUL
    VFULEH
      ULEHG
        EHG WR HO
          G    H HFWUURQLFDO
                           D O\ VZRUQWRWHOHSKRQLFDOO\
DQG
DQ
 QG re
     return
      eturn
         rned
         rned
         rn
          nedd WR
               WR P
                  PHH this da
                            date.

                                    April 22, 2021
_                                     _ _                   _

MATTTTHHEWWM  M.. SCO
                    COBLE                     Date
U.S.. Ma
      Magi
         g sttra
         gi   rate
                te Juddge



       Case 3:21-mj-00236-MMS Document 3 Filed 04/22/21 Page 2 of 2
